Exhibit 10.2

FIRST AMENDMENT TO
CREDIT FACILITIES AGREEMENT

      This FIRST AMENDMENT TO CREDIT FACILITIES AGREEMENT (this “Agreement”) is
entered into as of August 21, 2007 but effective as of August 21, 2007, by and
among MTM TECHNOLOGIES, INC., a New York corporation, MTM TECHNOLOGIES (US),
INC., a Delaware corporation, MTM TECHNOLOGIES (MASSACHUSETTS), LLC, a Delaware
limited liability company, and INFO SYSTEMS, INC., a Delaware corporation
(collectively, and separately referred to as, “Borrower” or “the Borrower”), and
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION (“CDF”), as Administrative Agent,
and CDF, as the sole lender (the “Lender”).

Recitals:

A. Borrower, Administrative Agent and the Lender are parties to that certain
Credit Facilities Agreement dated as of August 21, 2007 (the “Loan Agreement”).
  B. Administrative Agent, Lender and Borrower have agreed to the provisions set
forth herein on the terms and conditions contained herein.  

Agreement

      Therefore, in consideration of the mutual agreements herein and other
sufficient consideration, the receipt of which is acknowledged, Borrower,
Administrative Agent and the Lender hereby agree as follows:

1.    Definitions. All references to the “Agreement” or the “Loan Agreement” in
the Loan Agreement and in this Agreement shall be deemed to be references to the
Loan Agreement as it may be amended, restated, extended, renewed, replaced, or
otherwise modified from time to time. Capitalized terms used and not otherwise
defined herein have the meanings given them in the Loan Agreement.

2.    Effectiveness of Agreement. This Agreement shall become effective as of
the date first written above, but only if this Agreement has been executed by
Borrower, Administrative Agent and the Lender.

3.    Amendments. The Loan Agreement is hereby amended as follows:

     3.1.      Liquidation Multiple.
The defined term “Liquidation Multiple” in Section 15.1 of the Loan Agreement is
deleted in its entirety and replaced with the following:

“Liquidation Multiple” means (I) Net Recovery divided by (II) the sum of (A) the
amount of the Aggregate Revolving Loan plus (B) the amount of the Aggregate
Floorplan Loan, plus (C) without duplication of clause (II)(A), the Swingline
Loan, plus (D) without duplication of clause (II)(B) the Interim Flooplan Loan,
as each such amount is outstanding as of the last day of the most recently
completed fiscal month.”

--------------------------------------------------------------------------------



     3.2.      Net Recovery.
The defined term “Net Recovery” in Section 15.1 of the Loan Agreement is deleted
in its entirety and replaced with the following:

““Net Recovery” means a Dollar amount equal to: (I) (A) one hundred percent
(100%) of the face amount of all Accounts of Borrower minus the bad debt
reserve, as set forth in the Financial Statements for the most recently ended
fiscal month, multiplied by (B) one hundred percent (100%) minus (C) the sum of
(i) Dilution multiplied by two (2) plus (ii) five percent (5%), plus (II) the
Floorplan Inventory Value, and minus (III) $1,000,000.”

     3.3.      Floorplan Inventory Value.
The defined term “Floorplan Inventory Value” on Exhibit 2.1 to the Loan
Agreement is deleted in its entirety and replaced with the following:

“FLOORPLAN INVENTORY VALUE -- means (A) except for Inventory described in clause
(B) below, one hundred percent (100%) multiplied by the total aggregate
wholesale invoice price of all of Borrower’s Inventory financed under the
Aggregate Floorplan Loan Facility or the Interim Floorplan Loan Facility and
which was not evidenced by invoices outstanding on the Closing Date in which
Administrative Agent has a first priority, perfected Security Interest (subject
to no other Security Interest other than the Security Interest of the
Subordinated Lenders if a Subordination Agreement remains in effect) that is
unsold and not leased by Borrower and is in Borrower’s possession and control as
of the date of determination, less the amount of any such Inventory reported by
the Borrower (if the Borrower is required by the Administrative Agent or the
Required Lenders to report) as demonstration items or Inventory that is obsolete
or otherwise unmerchantable or if in the possession or control of Borrower for
180 days or more from the date of the invoice for such Inventory, as calculated
by Administrative Agent, as of the last day of the most recently completed
fiscal month, plus (B) fifty percent (50%) multiplied by the total aggregate
wholesale invoice price of all of Borrower’s Inventory financed under the
Aggregate Floorplan Loan Facility, the Interim Floorplan Loan Facility, the
Aggregate Revolving Loan Facility, or by a Swingline Loan, which was evidenced
by invoices outstanding on the Closing Date in which Administrative Agent has a
first priority, perfected Security Interest (subject to no other Security
Interest other than the Security Interest of the Subordinated Lenders if a
Subordination Agreement remains in effect) that is unsold and not leased by
Borrower and is in Borrower’s possession and control as of the date of
determination, less the amount of any such Inventory reported by the Borrower
(if the Borrower is required by the Administrative Agent or the Required Lenders
to report) as demonstration items or Inventory that is obsolete or otherwise
unmerchantable or if in the possession or control of Borrower for 180 days or
more from the date of the invoice for such Inventory, as calculated by
Administrative Agent, as of the last day of the most recently completed fiscal
month, plus (C) fifty percent (50%) multiplied by the lesser of (i) $1,500,000
and (ii) the total aggregate wholesale invoice price of all of Borrower’s
Inventory that is not financed under the Aggregate Floorplan Loan Facility or
the Interim Floorplan Loan Facility in which Administrative Agent has a first
priority, perfected Security Interest (subject to no other Security Interest
other than the Security Interest of the Subordinated Lenders if a Subordination
Agreement remains in effect) that is unsold and not leased by Borrower and is in
Borrower’s possession and control as of the date of determination, less the
amount of any such Inventory reported by the Borrower (if the Borrower is
required by the Administrative Agent or the Required Lenders to report) as
demonstration items or Inventory that is obsolete or otherwise unmerchantable or
if in the possession or control of Borrower for 180 days or more from the date
of the invoice for such Inventory, as calculated by Administrative Agent, as of
the last day of the

2

--------------------------------------------------------------------------------



most recently completed fiscal month. If any Inventory financed under the
Aggregate Floorplan Loan Facility or the Interim Floorplan Loan Facility with a
value in excess of $0.00 for each location is located on any premises that are
not owned by Borrower (not including any lessee or other person to whom
Inventory is leased or rented in the ordinary course of such Covered Person’s
business, or other locations where Borrower is not obligated to pay rent for up
to 30 consecutive days) and Borrower has not obtained or caused to be obtained
written waivers or consents, in form and substance satisfactory to
Administrative Agent, then such Inventory shall be deemed to have a “Floorplan
Inventory Value” of zero Dollars ($0.00) .”

     3.4.      Schedule II to the Compliance Certificate.
Schedule II to the Compliance Certificate attached to the Loan Agreement as a
part of Exhibit 13.13. is deleted in its entirety and replaced with the Schedule
II attached hereto.

4.      General Representations and Warranties of Borrower. Each Borrower hereby
represents and warrants to Administrative Agent and the Lender that (i) such
Borrower’s execution of this Agreement has been duly authorized by all requisite
action of such Borrower, (ii) no consents are necessary from any third parties
for such Borrower’s execution, delivery or performance of this Agreement except
for those already duly obtained, (iii) this Agreement, the Loan Agreement, and
each of the other Loan Documents, constitute the legal, valid and binding
obligations of such Borrower enforceable against such Borrower in accordance
with their terms, except to the extent that the enforceability thereof against
such Borrower may be limited by bankruptcy, insolvency or other laws affecting
the enforceability of creditors rights generally or by equity principles of
general application, (iv) except as disclosed on the disclosure schedule
attached to the Loan Agreement, all of the representations and warranties
contained in Section 11 of the Loan Agreement are true and correct with the same
force and effect as if made on and as of the date of this Agreement with such
exceptions as have been disclosed to Lenders in writing, (v) after giving effect
to this Agreement, there is no Existing Default, and (vi) the execution,
delivery and performance of this Agreement by Borrower does not violate,
contravene, or conflict with any Material Law or Material Agreement.

5.      Reaffirmation; No Claims. Each Borrower hereby represents, warrants,
acknowledges and confirms that (i) the Loan Agreement and the other Loan
Documents remain in full force and effect, and (ii) the Security Interests of
the Administrative Agent under the Security Documents secure all the Loan
Obligations under the Loan Agreement, continue in full force and effect, and
have the same priority as before this Agreement. Until the Loan Obligations are
paid in full in good funds and all obligations and liabilities of Borrower under
the Credit Agreement and the Loan Documents are performed and paid in full in
good funds, Borrower agrees and covenants that it is bound by the covenants and
agreements set forth in the Credit Agreement, the Loan Documents and in this
Agreement. Borrower hereby ratifies and confirms the Loan Obligations.

6.      Payment of Fees and Expenses. Borrower shall promptly pay to
Administrative Agent an amount equal to all reasonable fees, costs, and
expenses, incurred by the Administrative Agent (including all reasonable
attorneys fees and expenses) in connection with the preparation, negotiation,
execution, and delivery of this Agreement, and any further documentation which
may be required in connection herewith.

7.      Governing Law. This Agreement and the rights and obligations of the
parties hereunder and thereunder shall be governed by and construed and
interpreted in accordance with the internal Laws of the State of Illinois
applicable to contracts made and to be performed wholly within such state,
without regard to choice or conflicts of law principles.

3

--------------------------------------------------------------------------------



8.      Patriot Act. Administrative Agent and each Lender hereby notifies the
Borrowers that, pursuant to the requirements of the USA Patriot Act, Title III
of Pub. L. 107-56, signed into law October 26, 2001 (as amended from time to
time (including any successor statute) and together with all rules promulgated
thereunder, collectively, the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers and any Guarantor, which
information includes the name and address of the Borrowers and any Guarantor and
other information that will allow Administrative Agent and each Lender to
identify the Borrowers and each Guarantor in accordance with the Act.

9.      Section Titles. The section titles in this Agreement are for convenience
of reference only and shall not be construed so as to modify any provisions of
this Agreement.

10.     Counterparts; Facsimile Transmissions. This Agreement may be executed in
one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.

11.     Binding Arbitration. This Agreement is subject to the binding
arbitration provisions contained in the Credit Agreement and the Loan Documents
as applicable to the parties hereto.

12.     Incorporation By Reference. Administrative Agent, Lender and Borrower
hereby agree that all of the terms of the Loan Documents are incorporated in and
made a part of this Agreement by this reference.

13.     Notice—Oral Commitments Not Enforceable.

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.

14.     Statutory Notice-Insurance.

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE

4

--------------------------------------------------------------------------------



COSTS OF THAT INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER
CHARGES WE MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL
THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS
OF THE INSURANCE MAY BE ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION.
THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE
ABLE TO OBTAIN ON YOUR OWN.

{remainder of page intentionally left blank; signature page immediately follows}

 

5

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first above written.

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION, as Administrative Agent and sole
Lender   By: /s/ David Mintert   Name: David Mintert Title: Vice President,
Operations       MTM TECHNOLOGIES, INC., as a Borrower   By: /s/ J.W. Braukman,
III   Name:   J.W. Braukman, III Title: Senior Vice President and Chief
Financial Officer       MTM TECHNOLOGIES (US), INC., as a Borrower   By: /s/
J.W. Braukman, III   Name: J.W. Braukman, III Title: Senior Vice President and
Chief Financial Officer       MTM TECHNOLOGIES (MASSACHUSETTS), LLC, as a
Borrower     By: /s/ J.W. Braukman, III   Name: J.W. Braukman, III Title: Senior
Vice President and Chief Financial Officer       INFO SYSTEMS, INC., as a
Borrower     By: /s/ J.W. Braukman, III   Name: J.W. Braukman, III Title: Senior
Vice President and Chief Financial Officer


6

--------------------------------------------------------------------------------



SCHEDULE II TO COMPLIANCE CERTIFICATE

Note: the text of Section 15 of the Loan Agreement controls over any difference
between this certificate and Section 15 of the Loan Agreement. Reference should
be made to the Loan Agreement for more specific instructions regarding the
calculation periods and how the components of the financial covenants should be
calculated.

All calculations done in accordance with GAAP on a consolidated basis, in
accordance with the provisions of the Credit Facilities Agreement and are based
on the period ended __________________.

I. Minimum Liquidation Recovery calculated monthly           A. Net Recovery    
      (i) (A) 100% of the face amount of all Accounts of           Borrower
minus the bad debt reserve as set           forth in the Financial Statements
for the most           recently ended fiscal month multiplied by (B) 100% minus
          (C) the sum of (I) Dilution multiplied by 2 plus (II) 5% $            
        (ii) 100% multiplied by total aggregate wholesale invoice price        
  of all of Borrower’s Inventory that is financed under the           Floorplan
Loan Facility and the Interim Floorplan Loan Facility           and which was
not evidenced by invoices outstanding on           the Closing Date, in which
Administrative Agent has a first priority, perfected     Security Interest
(subject to no other Security Interest other           than the Security
Interest of the Subordinated Lenders           if a Subordination Agreement
remains in effect),           as calculated by Administrative Agent in as of    
      the last day of the most recently completed fiscal month $                
    (iii) 50% multiplied by total aggregate wholesale invoice           price of
all of Borrower’s Inventory that is financed under           the Aggregate
Floorplan Loan Facility, the Interim Floorplan Loan Facility           the
Aggregate Revolving Loan Facility, or by a Swingline Loan,           and which
was evidenced by invoices outstanding on the           Closing Date, in which
Administrative Agent has a first priority, perfected           Security Interest
(subject to no other Security Interest other           than the Security
Interest of the Subordinated Lenders           if a Subordination Agreement
remains in effect)           as calculated by Administrative Agent, as of the
last day           of the most recently completed fiscal month $                
    (iv) 50% multiplied by the lesser of (a) $1,500,000 and           (b) the
total aggregate wholesale invoice price of all of Borrower’s           Inventory
that is not financed under the Floorplan Loan Facility           and the Interim
Floorplan Loan Facility and on which           Administrative Agent has a first
priority perfected Security Interest,           in which Administrative Agent
has a first priority, perfected           Security Interest (subject to no other
Security Interest other           than the Security Interest of the Subordinated
Lenders           if a Subordination Agreement remains in effect)           as
calculated by Administrative Agent, as of the last day of the most      


7

--------------------------------------------------------------------------------



    recently completed fiscal month $         (v) an amount equal to-- $
1,000,000       (vi) Net Recovery: Item (i) plus Item (ii) plus Item (iii)      
    plus Item (iv) minus Item (v) $         B. the sum of (A) the amount of the
Aggregate Revolving Loan           plus (B) the amount of the Aggregate
Floorplan Loan,           plus (C) without duplication of clause (II)(A), the
Swingline Loan,           plus (D) without duplication of clause (II)(B) the
Interim Flooplan Loan           as each such amount is outstanding as of the
last day of the fiscal month $         C. Item A(vi) divided Item (B)          
D. Minimum Ratio Permitted by Section 15.2   1.20 to 1.00     II Minimum EBITDA
calculated quarterly           A. EBITDA (for each fiscal quarter)          
(see definition of EBITDA in Section 15.1)           (i) Net Income $        
(ii) Interest Expense $         (iii) income tax expense $         (iv)
depreciation expense $         (v) amortization expense $         (vi)
nonrecurring losses under GAAP in such period $         (vii) all extraordinary
losses not otherwise related             to the continuing operations of the
Borrower in such period $         (viii) actual cash and non-cash nonrecurring
severance and             actual cash and non-cash nonrecurring restructuring
charges             for such period up to $250,000 in the aggregate in a        
    fiscal quarter and up to $750,000 in the aggregate             during the
term of this Agreement $         (ix) Non-cash charges relating to any
share-based compensation             awards, to the extent such non-cash charges
were expensed             during such period in accordance with SFAS 123R or are
            required to be shown as an expense in any financial            
statements for periods prior to the effective date of SFAS 123R $         (x)
extraordinary gains under GAAP in such period $         (xi) all extraordinary
gains not otherwise related             to the continuing operations of the
Borrower in such period $         (xii) Sum of items (i) through (ix) less items
(x) and (xi) is EBITDA $         B. Minimum EBITDA Required by Section 15.3 $  
      C. EBITDA for preceding 4 fiscal quarters $    


8

--------------------------------------------------------------------------------



III. Excess Cash/Marketable Securities plus Availability Section 15.5 certified
monthly       A. the amount of cash or marketable securities permitted          
by Section 14.1.4 hereof $           B. the Borrowing Base on such date $      
    C. the Swingline Loan,             D. the Floorplan Shortfall,            
E. the Letter of Credit Exposure (except to the extent that a          
Revolving Loan Advance will be used immediately to reimburse           Letter of
Credit Issuer for unreimbursed draws on a Letter of Credit) $           F.
without duplication, the outstanding Aggregate Revolving Loans $           G.
the amount of the Other Creditor Indebtedness (unless           an Intercreditor
Agreement in form and substance satisfactory           to Administrative Agent
has been executed between Administrative           Agent and the holder of such
Other Creditor Indebtedness) $           H. the amount of Bid Bonds $          
I. the sum of Items C, D, E, F, G and H $           J. Item B minus Item I $    
      K. the sum of Item A and Item J $           L. Minimum Required by Section
15.5 $ 1,500,000     IV. Maximum Total Funded Indebtedness to EBITDA calculated
fiscal year end only       A. Total Funded Indebtedness (see definition in
Section 15.1) $           B. EBITDA (for preceding 4 fiscal quarters) See II
above $           C. Ratio of Item IVA to Item IVB             D. Maximum ratio
permitted by Section 15.4   4.00 to 1.00  


9

--------------------------------------------------------------------------------